DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 6,686,190) in view of Banasik et al (Gene Therapy, 2010) and Kim et al (J. Virol., 1998).  This rejection is maintained for reasons made of record in the Office Actions dated 4/29/2021, 10/26/21 and for reasons set forth below.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 6,686,190) in view of Banasik et al (Gene Therapy, 2010) and Kim et al (J. Virol., 1998), as applied to claims 19 and 25 above, and further in view of Nicolai et al (WO2013/149167).  This rejection is maintained for reasons made of record in the Office Actions dated 4/29/2021, 10/26/21 and for reasons set forth below.
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) Kim et al teaches that the opposing orientation is being used as a negative control and is undesirable; 2) the instant mechanism in PKR-expressing cells was not known prior to applicants invention; 3) several references provide evidence as to the unsuitability of the reverse orientation; 4) the examiners assertion that all transgenes are to some extent in the reverse orientation in retroviral vectors is not consistent with the relevant art
Regarding 1), this assertion was addressed in the Office Action dated 10/26/21 and found to be unconvincing. Applicants attempt to place teachings into Kim et al that are simply not 
Regarding 2), again, this assertion was addressed in the Office Action dated 10/26/21 and found to be unconvincing.  It remains so as applicants have provided no further facts or evidence regarding the relevancy of this assertion to a 35 USC 103 rejection, or that the prior art is non-enabling. In response to applicant's argument that one of skill in the art would need to understand the natural phenomenon/mechanism of Hu et al, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding 3), applicant’s assertion is not backed up by the teachings of the references themselves.  Coffin et al teach the desirability of the reverse orientation when introns are present (¶ bridging pages 1-2), in contrast to applicants selected phrase that has apparently been read out of context to the whole. Mitta et al are not entirely dispositive towards the reverse orientation: the vectors could certainly be produced at useful titers and could express the transgene. Sometimes other design factors may outweigh low expression, i.e. desire of lower expression and inclusion of introns as set forth above.  Thus, the modification used in these rejections is not “unsatisfactory” for all intended purposes, as applicants insist. Rather, the use of the reverse orientation would be sub-optimal in some instances and likely necessary in others.
Regarding 4), the instant rejection does not rely upon either interpretation of “opposite orientation”, thus these assertions are moot at present.  It should be noted that retroviruses rely upon reverse transcription and this process does transcribe from the “right” or 3’ LTR.
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633